UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7683



LARKIE LYNCH,

                                              Plaintiff - Appellant,

          versus


JOHNNY H. WILLIAMS; JOYCE WILLIAMS; RICHARD E.
HUNTER, JR.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Senior District
Judge. (CA-00-549-5-F)


Submitted:   February 6, 2001          Decided:     February 15, 2001


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larkie Lynch, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larkie Lynch appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     We have

reviewed the record and the district’s opinion and find no revers-

ible error.    Accordingly, we affirm on the reasoning of the dis-

trict court.    Lynch v. Williams, No. CA-00-549-5-F (E.D.N.C. Oct.

20, 2000).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2